                                            4 Filed 01/19/21
             Case 1:20-cv-05414-RA Document 8       01/15/21 Page 1 of 2



GIANAKIS LAW LLC
Attorney at Law
                                                                                 James P. Gianakis
                                                                             Attorney ID # JG 3930
                                                                    315 Madison Avenue, 3rd Floor
                                                                      New York, New York 10017
                                                                         Telephone: 646.979.3750
                                                                          Facsimile: 973.218.2401
                                                                            Mobile: 908.337.4436



                                                      January 15, 2021



VIA E-FILING
Honorable Ronnie Abrams, U.S.D.J.
United States District Court
 for the Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     Linnea Michaels, et al. v. Fellowships at Auschwitz for the Study
               of Professional Ethics, et al.; Civil Action No. 1:20-cv-05414-RA

Dear Judge Abrams:

        This office represents the Plaintiffs, Linnea Michaels, Mary-Kathryn Zoni and Rev. Susan
J. McCone, in the above-referenced matter. We are in receipt of the Court s Order issued by
Your Honor on December 16, 2020 that requires Plaintiffs to submit by today proof of service, so
that this matter is not dismissed for lack of prosecution pursuant to Federal Rule of Civil
Procedure 4(m).

        As the Court is a are, F.R.C.P. 4(m) states in pertinent part that If a defendant is not
served within 90 days after the complaint is filed, the court on motion or on its own after notice
to the plaintiff must dismiss the action without prejudice against the defendant or order that
service be made within a specified time. But if the plaintiff shows good cause for the failure, the
court must e tend the time for service for an appropriate period.

        Prior to filing the Complaint in this action, Plaintiffs engaged in significant efforts to try
to address and resolve their concerns. Fellowships at Auschwitz for the Study of Professional
Ethics ( FASPE ) retained the law firm of Fisher & Phillips LLP to represent the organization, as
well as individual members of its Board of Directors and Academic Committee.
                                          4 Filed 01/19/21
           Case 1:20-cv-05414-RA Document 8       01/15/21 Page 2 of 2



        I have engaged in several discussions with David E. Strand, Esq., from Fisher & Phillips
LLP, regarding this matter, both before initiating this litigation and since filing the Complaint,
including regarding threshold issues of representation and service. Mr. Strand has stated that his
firm represents all eight (8) named Defendants Fellowships at Auschwitz for the Study of
Professional Ethics, C. David Goldman, Andrew Eder, Eric Muller, Debbie Bisno, Nancy
Angoff, Frederick Marino, and Thorsten Wagner (collectively, Defendants ) and that each of
the eight (8) named Defendants have agreed to waive service of the summons. Accordingly, I
have provided Mr. Strand with eight (8) separate Waivers of Service of the Summons, along with
the filed copy of the Complaint, and requested that he sign and return them on behalf of each of
his clients, so that in turn, I can file them with the Court.

        With some of the unique challenges to operations and communications that we have all
faced in this past year, process has taken longer than expected, but I expect that we should have
completed Waivers of Service of the Summons to file with the Court this month. Mr. Strand and
I have been able to cooperate to date, and I trust we should be able to continue in that regard, so
that our initial conference with Your Honor, as well as issues of discovery, any motion practice,
and any continuing dialogue regarding resolving this matter, are productive and respectful of the
Court s time.

       Respectfully, this office submits that good cause has been shown, such that an
appropriate period of additional time is arranted in this case. Importantly, there is no
prejudice to the Defendants, and this matter is well within the applicable statute of limitations.

       We appreciate Your Honor s continuing attention to and courtesies in this matter.

                                                        Respectfully submitted,

                                                        s / James P. Gianakis

                                                        James P. Gianakis

cc:    David E. Strand, Esq. (via email)
       Linnea Michaels, Mary-Kathryn Zoni, and Rev. Susan J. McCone (via email)

        Application granted. Although the Court shares
        Defendants’ frustration with Plaintiff s' significant delays
        to date, see Dkt. 6, the motion for an extension of time is
        granted. Plaintiffs shall either complete service (and file
        proof of such service) or file executed waivers of service
        no later than February 9, 2021. No further extensions will
        be granted absent good cause, and future disregard for the
        Federal Rules of Civil Procedure or orders of this Court
        may result in sanctions.

        SO ORDERED.



        __________________________
        Hon. Ronnie Abrams
        1/19/2021
